Exhibit 10.71

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

SECOND AMENDMENT TO THE SUPPLY AGREEMENT BETWEEN

HORIZON PHARMA IRELAND LIMITED

AND NUVO PHARMACEUTICALS INC

This AMENDMENT NO. 2 TO SUPPLY AGREEMENT (this “Amendment”) is made and entered
into as of January 1, 2017 by and between Nuvo Pharmaceuticals .Inc., formerly
known as Nuvo Research Inc., a company incorporated under the laws of the
province of Ontario, Canada (“NUVO”), having offices at 7560 Airport Road, Unit
10, Mississauga, Ontario, L4T 4114, and Horizon Pharma Ireland Limited, a Irish
limited company (“Horizon”), and amends that certain Supply Agreement, dated as
of October 17, 2014, as amended by Amendment No. 1 to Supply Agreement, dated as
of February 4, 2016 (the “Agreement”), by and between NUVO and Horizon.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Agreement.

AGREEMENT

 

1. Exhibit A Transfer Prices (formerly Schedule 5) of the Agreement is hereby
amended and replaced with Revised Exhibit A attached hereto.

 

2. EFFECT OF THIS AMENDMENT. Except as expressly provided herein, this Amendment
shall not constitute an amendment, modification or waiver of any provision of
the Agreement or any rights or obligations of any party under or in respect of
the Agreement. Except as modified by this Amendment, the Agreement shall
continue in full force and effect. Upon the execution of this Amendment by each
of the parties hereto, each reference in the Agreement to “this Agreement” or
the words “hereunder,” “hereof,” “herein” or words of similar effect referring
to the Agreement shall mean and be a reference to the Agreement as amended by
this Amendment, and a reference to the Agreement in any other instrument or
document shall be deemed a reference to the Agreement as amended by this
Amendment. This Amendment shall be subject to, shall form a part of, and shall
be governed by, the terms and conditions set forth in the Agreement, as amended
by this Amendment.

 

3. GENERAL. This Amendment may be executed in multiple counterparts, each of
which may be delivered via facsimile or other electronic means, which taken
together shall constitute the original agreement.

[Signature Page to Follow.]

 

Page 1 of 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties to this Amendment indicate their agreement
effective as of the date set forth at the beginning of this Amendment by signing
below.

 

HORIZON PHARMA IRELAND LIMITED

       NUVO PHARMACEUTICALS INC. By:   /s/ David G. Kelly        By:   /s/
Katina Loucaides   (Signed)          (Signed) Name:   David G Kelly        Name:
  Katina Loucaides   (Typed)          (Typed) Title:   EVP and Company Sec.     
  Title:   VP, General Counsel

 

Page 2 of 3



--------------------------------------------------------------------------------

REVISED EXHIBIT A

Transfer Prices

Supplied Product:

[…***…]

 

 

*** Confidential Treatment Requested

 

Page 3 of 3